PER CURIAM.
Affirmed. Under the facts of this case, participation by defendant with her husband in a similar prior criminal act was sufficient to justify admitting evidence of that prior act under the “Williams Rule,” section 90.404(2)(a), Florida Statutes (1983), especially where there was evidence that defendant and her husband both participated in the crime for which defendant was charged. It matters not that defendant was the principal actor in the crime with which she was charged and not the principal actor in the prior criminal act.
RYDER, C.J., and CAMPBELL and LE-HAN, JJ., concur.